240 Ga. 483 (1978)
241 S.E.2d 241
LEE
v.
NEWMAN.
32965.
Supreme Court of Georgia.
Submitted November 4, 1977.
Decided January 5, 1978.
Murphy, Witcher & Murphy, Jack F. Witcher, for appellant.
Roy N. Newman, for appellee.
BOWLES, Justice.
This appeal is from a judgment denying a motion for new trial and denying a motion for judgment notwithstanding the verdict on the general grounds.
The plaintiff-appellee, Chester R. Lee, sought to quiet title to property located in Haralson County, Georgia, and to have the title to same declared vested in him. Ruthie M. Lee, widow of Hugh M. Lee, and as his sole heir at law, answered and claimed title to the same parcel of land.
The case was tried before a jury, which found in favor of plaintiff-appellee. On appeal, Roy N. Newman was substituted as the executor of the estate of Chester R. Lee. Because the appeal is from a judgment denying the motions for new trial and judgment notwithstanding the verdict on general grounds, the sole issue for determination by this court is whether there is any evidence sufficient to authorize the verdict. Adler v. Adler, 207 Ga. 394, 405 (61 SE2d 824) (1950); Titshaw v. Carnes, 226 Ga. 430 (175 SE2d 541) (1970); Williams v. *484 Kennedy, 240 Ga. 163 (4) (1977).
We have read the entire record and transcript and find evidence which would authorize the jury to find title to be in the plaintiff-appellee. The trial court did not err in overruling the motions for new trial and judgment notwithstanding the verdict.
Judgment affirmed. All the Justices concur.